DECISION OF DISMISSAL
This matter is before the court on Plaintiff's verbal request for dismissal, expressed to the court at the April 21, 2008, initial case management conference. Plaintiff originally appealed because of the substantial increase in the real market value (RMV) of her property between 2006 and 2007, during which time her RMV went from $821,020 (tax year 2006-07) to $2,596,100 (tax year 2007-08). Plaintiff's property taxes also increased from approximately $8,000 to $11,965.
Plaintiff was concerned that the increase in RMV triggered the increase in property taxes. During the conference, Plaintiff explained that her property was annexed into the city of Salem for the 2007-08 tax year. Defendant's representative opined that the annexation was the reason for the increased property taxes. A review of Plaintiff's property tax statement tends to support that assumption, because there are a considerable number of Salem city bond levies that Plaintiff was likely not subject to prior to the annexation.
In any event, Plaintiff's assessed value (AV) increased only three percent between 2006 and 2007, as provided in ORS 308.146, 1 which is one of the statutes codifying Measure 50, the *Page 2 
effect of which was to cap annual increases in maximum assessed value (MAV), and typically AV, to no more than three percent.2 Taxes are generally imposed on AV and not RMV.
Upon learning that the increase in RMV was not the reason for the increase in property taxes, Plaintiff informed the court that she wished to withdraw her appeal. The court concludes that dismissal is in order because Plaintiff is no longer challenging an action of the assessor's office.3 Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal should be, and is hereby, dismissed.
Dated this ____ day of April 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on April 25, 2008.The Court filed and entered this document on April 25, 2008.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.
2 AV is the lesser of RMV or MAV and, in most cases MAV is the lesser of the two. As a result, both MAV and AV typically rise by only three percent per year.
3 The court is issuing a Decision dismissing the appeal, rather than a Judgment, because Plaintiff has appeared without counsel, and has withdrawn her appeal based on Defendant's representations about the likely reason for the increase in property taxes. While the court believes that Defendant's explanation is accurate, Plaintiff's Complaint, which requests a considerable reduction in the RMV of her land, makes no mention of the concern over property taxes, and it could appear that there is a disconnect between the relief requested in the Complaint and the stated reason for the withdrawal. It was not until the April 21, 2008, case management conference that Plaintiff verbally informed the court that her concern was with the increase in property taxes and that she is satisfied with Defendant's explanation for the increase. By withdrawing, Plaintiff is not receiving a reduction in the RMV. *Page 1